Citation Nr: 0510557	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for tongue cancer 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1967 to 
October 1968.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2003, a statement 
of the case was issued in August 2003, and a substantive 
appeal was received in August 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The issue of service connection for tongue cancer secondary 
to herbicide exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Low back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is low 
back disability otherwise related to such service. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2003 
RO letter, the April 2003 rating decision, and the August 
2003 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2003 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2003, prior to the RO's decision to deny 
the claim in April 2003 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, with regard to the low back issue, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record includes service medical records and VA medical 
records.  The Board notes that the veteran has not been 
provided an etiology opinion in connection with his claim for 
low back disability.  However, in view of the negative 
service medical examination prior to discharge and the lack 
of competent evidence of low back disability symptomatology 
for many years after service, the Board concludes that the 
record as it stands includes sufficient competent evidence to 
decide the low back claim and that no VA examination with 
etiology opinion is necessary.  38 C.F.R. § 3.159(c)(4).  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the low back 
issue.  Under these circumstances of this particular case, no 
further action is necessary to assist the appellant with the 
low back claim.

Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records revealed that the veteran suffered a 
low back injury in November 1967 when he was hit by a 6 X 6 
board.  The medical examiner recorded that the injury was a 
contusion to the low back region with no nerve or artery 
involvement.  At the veteran's October 1968 examination prior 
to discharge, the examiner found his spine and other 
musculoskeletal "normal" and no low back problems were 
noted.  On his October 1968 Report of Medical History, the 
veteran specifically indicated "no" to the question of back 
trouble of any kind.  All other service medical records are 
negative for any low back problems.  

A January 2003 VA emergency care record notes that the 
veteran injured his back five days before (in late December 
2002).  The veteran complained of sharp pain in his lower 
back radiating down his right buttock to his right anterior 
medial thigh area.  At the examination, the veteran was 
laying in a fetal position and expressed concern that it 
would be painful to move.  The veteran was given morphine for 
pain.  Upon examination, the veteran was somewhat tender over 
his right paraspinal area along the lumbar spine.  The 
Veteran was able to move right leg against gravity but not 
able to move it against resistance because of pain.  The film 
showed a small chip fracture of the superior anterior portion 
of the L4 vertebral body.  The veteran also indicated he had 
seen a chiropractor soon after the injury but without relief.  
The veteran was treated for low back pain again a week after 
his first VA visit.  A CT scan was performed and the examiner 
who reviewed found "a fracture fragment off the superior 
plate of L4 that really is not displaced and the appearance 
on CT is that this is old and in fact not a new finding.  No 
other new or urgent findings are seen."  The tests on the 
lumbar spine also revealed disc space narrowing at L4-5 with 
anterior osteophyte formation, with mild-to-moderate 
degenerative disc disease.  Mild multi-level degenerative 
disc disease was present throughout the lumbar spine, with 
anterior osteophyte formation.  Moderate-to-severe facet 
arthropathy was present at L5-S1 particularly on the left.  
Medical treatment reports indicated that the veteran 
continued to be treated from January to April 2003 for his 
chronic low back pain.  

A magnetic resonance imaging (MRI) was conducted in June 2003 
on the veteran's lumbar spine.  The MRI revealed that the 
veteran's L4/5 was the most severe.  There was a diffuse disc 
bulge and facet osteoarthritis combined with ligamentum 
flavum thickening to produce moderate bi-foraminal stenosis 
(greater on the right) and moderate central canal stenosis.  
There was also severe left lateral recess stensosis.  At the 
veteran's L2/3 there was a diffuse disc bulge and facet 
osteoarthritis that did not result in stenosis.  At the 
veteran's L3/4 there was diffuse disc bulge and facet 
osteoarthritis producing left and moderate right neural 
foraminal stenosis with mild central narrowing.  At the L5/S1 
level there was a diffuse disc bulge was present with facet 
osteoarthritis producing moderate left and mild right neural 
foraminal stenosis, without central effect.       

There are no other post-service medical records regarding the 
low back in the file.    

Although the veteran injured his low back during service in 
1967, subsequent service medical records do not document any 
ongoing problems from this injury.  In fact, at the time of 
discharge examination in October 1968, the veteran himself 
expressly denied back problems.  Any current assertions by 
the veteran that he continued to suffer low back symptoms 
since the 1967 injury therefore appear to be inconsistent to 
what he reported in a signed statement at discharge in 1968.  
Even more significant is the fact that the veteran's spine 
was clinically evaluated as normal at the time of the October 
1968 discharge examination, thus demonstrating that trained 
medical personnel were of the opinion that there was no 
abnormality of the spine at that time.  

The first post-service supporting evidence of low back 
disability is dated in January 2003, more than 30 years after 
service.  There is simply no medical evidence of a connection 
between the veteran's low back disability diagnosed in 2003 
and service.  The in-service injury appears to have been 
acute in nature and resolved without leaving residual chronic 
disability.  The Board notes that the veteran contends that 
his low back disability is related to his in-service injury, 
however, the veteran is not medically trained.  Medical 
diagnoses and opinions as to medical etiology require 
diagnostic skills and must be made by trained medical 
personnel.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also notes that the veteran's 2003 examiners seem 
to suggest the presence of older injury or disease than the 
reported December 2002 injury.  However, it does not follow 
that the old injury was necessarily the December 1967 
inservice injury, especially in view of the negative 1968 
discharge examination.  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for low back disability.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision. 


ORDER

Entitlement to service connection for low back disability is 
not warranted.  To this extent, the appeal is denied.  


REMAND

The veteran's DD-214 demonstrates service in Vietnam, and the 
veteran is therefore presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  The veteran 
claims that his tongue cancer is related to his exposure to 
herbicides.  The only evidence of the veteran's tongue cancer 
is a note in the medical history section of a low back exam 
indicating tongue cancer removed in 1976.  Certain diseases 
are presumed to be service connected if contracted by a 
veteran who was exposed to herbicides.  See 38 C.F.R. 
§ 3.309(e).  Although tongue cancer is not specifically 
listed, certain respiratory cancers are.  Under the 
circumstances, the Board believes that all medical records 
associated with the reported 1976 surgery should be obtained 
to allow for an informed decision as to whether or not the 
particular type of cancer falls within the presumptive 
provisions.  The Board makes this determination by taking 
administrative notice of the fact that the veteran, as a 
layperson, may only be referring to tongue cancer when the 
cancer may have involved other areas of the respiratory tract 
as well.  The actual medical reports are therefore necessary. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  Appropriate action should be taken to 
obtain copies of all medical records 
associated with treatment for the 
veteran's reported tongue cancer, 
including any surgical and pathology 
records, associated with the reported 
1976 surgery.  

2.  The RO should then review the medical 
records associated with the reported 
cancer and determine if a medical opinion 
is necessary to ascertain whether the 
type of cancer falls within the 
presumptive provisions for veterans 
exposed to herbicides.  If so, such a 
medical review and opinion should be 
obtained. 

3.  The RO should review the expanded 
record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


